DETAILED ACTION
Response to Amendment
This final office action regarding application 16/535,446 filed August 8, 2019, is in response to the applicants arguments and amendments filed February 22, 2022. Claims 1, 10, 19, and 28 have been amended. Claims 1-28 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments to the claims have not overcome some of the objections and rejections previously set forth in the Office Action mailed December 17, 2021. The examiner acknowledges that the applicant does not wish to argue the 112(f) interpretation. However applicants amendments to Claims 1, 10, 19, and 28, have not been deemed sufficient to overcome the previous 35 USC § 103 art rejection. The applicants arguments filed February 22, 2022 have been fully considered but they are not fully persuasive for the reasons seen below. The rejections under 35 USC § 103 and are included below with changes to reflect amendments.

On page 12 the applicant argues “Applicants respectfully submit that Glasgow and Stolfus, taken alone or in combination, fail to disclose at least the elements of, "the second customized dynamic traffic control instructions [being] configured to cause the dynamic road sign display to generate the second customized dynamic traffic control instructions as visible instructions on the dynamic road sign coincident with a display of the first customized dynamic traffic control instructions on the in- vehicle display," particularly with the "first customized dynamic traffic control instructions and second customized dynamic traffic control instructions for the first vehicle [being] based on the refined location and state information," which is "associated with a first vehicle on a roadway," as recited, or analogously recite, in the amended independent claims 1, 10, 19, and 28. (Emphasis added).”, the examiner respectfully disagrees. As is discussed in detail in the rejection below, Stolfus teaches that instructions can be presented to entities/vehicles via a communication device in a vehicle and displayed via a road sign or adaptive traffic control signal (Paragraph [0104], “The traffic management module 108 may then present the at least one alternate route to the one or more entities (step 1028). It is anticipated that the presentation of the alternate route may be provided via a communication device 124 associated with an entity and as described above. Additionally or alternatively, the presentation of the at least one alternate route may be provided by road signs, adaptive traffic signals, variable speed limit signs, website, and/or other informational display.”). Glasgow teaches traffic control instructions being based on refined location and state information, here the specification defines state information in [0031] as “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information.” (Paragraph [0063], "User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations).")

In response to applicant's arguments against the references individually on pages 13-14, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 14 the applicant argues “Regardless of whether Stolfus cures the admitted deficiencies of Glasgow for which it is cited, Stolfus fails to provide any teaching or suggestion regarding the elements of, "the second customized dynamic traffic control instructions [being] configured to cause the dynamic road sign display to generate the second customized dynamic traffic control instructions as visible instructions on the dynamic road sign coincident with a display of the first customized dynamic traffic control instructions on the in-vehicle display," particularly "based on the refined location and state information," which is "associated with a first vehicle on a roadway," as recited, or analogously recite, in the amended independent claims 1, 10, 19, and 28. (Emphasis added).”¸ the examiner respectfully disagrees. As is discussed in detail in the rejection below, Stolfus teaches that instructions can be presented to entities/vehicles via a communication device in a vehicle and displayed via a road sign or adaptive traffic control signal (Paragraph [0104], “The traffic management module 108 may then present the at least one alternate route to the one or more entities (step 1028). It is anticipated that the presentation of the alternate route may be provided via a communication device 124 associated with an entity and as described above. Additionally or alternatively, the presentation of the at least one alternate route may be provided by road signs, adaptive traffic signals, variable speed limit signs, website, and/or other informational display.”). This method of using both an in vehicle and display can be combined with the use of refined location and state information as taught by Glasgow. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 28, claim 28 recites the language “means for receiving”, “means for determining at least one notable element”, “means for determining … customized dynamic traffic control instructions”, “means for determining whether the … instructions conflict”, and “means for transmitting”.
“means for receiving”, the specification recites the structure of “For example, the interactive traffic control device 200 may have one or more radio signal transceivers 208 (e.g., Bluetooth@, Zigbee@, Wi-Fi, HF, VIIF, RF radio, etc.) and antennae 209” in paragraph [0054], additionally paragraphs [0045], [0055], and [0068].
“means for determining at least one notable element”, the specification recites the structure of “Further aspects include an interactive traffic control device including a processor configured with processor-executable instructions to perform operations of any of the methods” in paragraph [0006], additionally paragraphs [0037], [0053], [0054], and [0173-0175].
“means for determing … customized dynamic traffic control instructions”, the specification recites the structure of “Further aspects include an interactive traffic control device including a processor configured with processor-executable instructions to perform operations of any of the methods” in paragraph [0006].
“means for determining whether the … instructions conflict”, the specification recites the structure of “Further aspects include an interactive traffic control device including a processor configured with processor-executable instructions to perform operations of any of the methods” in paragraph [0006].
“means for transmitting”, the specification recites the structure of “The interactive traffic control device 200 may also include a cellular network component(s) 228, which may include a wireless modem chip and/or other elements for enabling communication via a cellular network, such as 5G, LTE, 4G, 3G, and/or (Global System for Mobile communication (GSM) protocol networks.” in paragraph [0055], additionally paragraphs [0045], [0054], and [0068].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12, 14-21, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow (US-20170184409) in view of Stolfus (US-20150319093).

Regarding claim 1, Glasgow teaches a method of providing interactive traffic controls comprising
receiving, by an interactive traffic control device (Paragraph [0024], “a navigation-enabled device in communication with a navigation server over a network”)
refined location (Paragraph [0025], "Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles)")
and state information associated with a first vehicle on a roadway (here the specification defines state information in [0031] as “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information.”) (Paragraph [0063], "User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations).")
determining, by the interactive traffic control device, at least one notable element in the refined location and state information (here the specification defines notable element in [0162] “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate”) (Paragraph [0041], "The detour suggestions provided by the re-routing module 204 may include an alternative route to the destination location or a route to an alternative destination.")
determining, by the interactive traffic control device, first customized dynamic traffic control instructions and second customized dynamic traffic control instructions for the first vehicle based on the refined location and state information (Paragraph [0039], "The routing engine 202 is responsible for providing routes to navigation-enabled devices (e.g., mobile device 106) to aid in navigating vehicles from their current location to the destination location. To this end, the routing engine 202 includes a location tracking module 216 for monitoring locations of navigation-enabled devices, and a route determination module 218 for selecting routes.",  here the system is using the route determination module to determine one or more routes/instructions for the vehicle or vehicles) (Paragraph [0042], “The re-routing module 204 may select alternative routes that are different than the primary route of the vehicle as determined by the routing engine 202, which, in some instances, may be the current route of the vehicle. In this way, the re-routing module 204 seeks to route vehicles along routes other than the routes with the shortest determined travel times, which are typically the routes most frequented by vehicles.”¸ here the system is shown to be able to determine second instructions for vehicle)
determining, by the interactive traffic control device, whether the first customized dynamic traffic control instructions conflict with the at least on notable element (the specification further defines a notable element as “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate” in paragraph [0162]) (Paragraph [0040], "The route determination module 218 uses the determined location of the navigation-enabled device along with a destination location identifier (e.g., an address) to determine possible routes from the current location of the navigation-enabled device to the destination location. The destination location identifier may be received as user input entered via an interface provided by the interface module 200 or may be obtained from a location history field of an associated user account record.”, here the system is determining first dynamic traffic control instructions using a notable element in the form in a current location so that the dynamic traffic control instructions do not conflict with the determined notable element)
determining, by the interactive traffic control device, whether the second customized dynamic traffic control instruction conflict with the at least one notable element (the specification further defines a notable element as “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate” in paragraph [0162]) (Paragraph [0041], "The re-routing module 204 is responsible for re-routing vehicles to control traffic flow … the re-routing module 204 may proactively provide detour suggestions to users who have opted into participation in re-routing services.", here the system is determining whether the routing instructions conflicts with the route preferences set by the user in the form of opt in criteria)
transmitting, by the interactive traffic control device, the first customized dynamic traffic control instructions to an in-vehicle display of the first vehicle in response to determining the first customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0040], “The routing engine 202 may work in conjunction with the interface module 200 to provide a display of the primary route in a map display presented on the navigation-enabled device. “) (Paragraph [0029], “The navigation service 104 communicates and exchanges data with entities within the navigation system 100 that pertain to various functions and aspects associated with the navigation system 100 and its users. These data exchanges may include transmitting, receiving (communicating), and processing data to, from, and regarding content and users of the navigation system 100.”¸here the navigation system is capable of receiving information such as dynamic traffic control instructions and displaying that information using the interface module to display the information) 
However Glasgow does not explicitly teach transmitting the dynamic traffic control instructions to a dynamic sign wherein transmitting the customized dynamic traffic control instructions includes generating the customized dynamic traffic control instructions as visible instructions on a dynamic road sign display that is located near the roadway and is remote from the first vehicle.
Stolfus teaches a system for providing dynamic routing alternatives based on determined traffic conditions
transmitting, by the interactive traffic control device, the second customized dynamic traffic control instructions a dynamic road sign display in response to determining the second customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is transmitting customized traffic control instructions to a variable speed limit sign/dynamic road sign display near the roadway so the sign can display the visible instructions in order to reroute a vehicle, this same process would be applicable using the second customized instructions generated above in Glasgow by the re-routing system after the rerouting system has determined that the instruction do not conflict with a notable element)
wherein the second customized dynamic traffic control instructions are configured to cause the dynamic road sign display to generate the second customized dynamic traffic control instructions as visible instructions (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is generating the customized traffic control instructions on a display of a variable speed limit sign/dynamic road sign display near the roadway and remote to the vehicle so the sign can display the changed speed limit or reroute as visible instructions)
on the dynamic road sign coincident with a display of the first customized dynamic traffic control instructions on the in-vehicle display (Paragraph [0104], “The traffic management module 108 may then present the at least one alternate route to the one or more entities (step 1028). It is anticipated that the presentation of the alternate route may be provided via a communication device 124 associated with an entity and as described above. Additionally or alternatively, the presentation of the at least one alternate route may be provided by road signs, adaptive traffic signals, variable speed limit signs, website, and/or other informational display.”, here the system is displaying instructions to one or more entities/vehicles which can  be provided by a communication device in a vehicle in addition to road signs)
wherein the dynamic road sign display is located near the roadway and is remote from the first vehicle (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is generating the customized traffic control instructions on a display of a variable speed limit sign/dynamic road sign display near the roadway and remote to the vehicle so the sign can display the changed speed limit or reroute as visible instructions).
Glasgow and Stolfus are analogous are as they are both generally related to traffic routing and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmitting the customized dynamic traffic control instructions to a dynamic road sign and generating the customized dynamic traffic control instructions as visible instructions of Stolfus in the method of providing interactive traffic controls including receiving user preferences of Glasgow in order to improve the safety of the road way for all road users and improve the road user experience by reducing congestion and the turbulence they experience (Stolfus, Paragraph [0084], “For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”).

Regarding claim 2, the combination of Glasgow and Stolfus teaches the system as discussed above in claim 1, Glasgow further teaches
wherein the at least one notable element includes a current route of the first vehicle to a destination (Paragraph [0042], "The re-routing module 204 may select alternative routes that are different than the primary route of the vehicle as determined by the routing engine 202, which, in some instances, may be the current route of the vehicle.").

Regarding claim 3, the combination of Glasgow and Stolfus teaches the system as discussed above in claim 1, Glasgow further teaches
wherein the at least one notable element includes an indication that a user is actively seeking a route alternative (Paragraph [0041], "In some instances, the re-routing module 204 may proactively provide detour suggestions to users who have opted into participation in re-routing services.").

Regarding claim 5, the combination of Glasgow and Stolfus teaches the system as discussed above in claim 1, Glasgow further teaches 
wherein the at least one notable element includes an indication that a user has route preferences (Paragraph [0063], "Entries within the user preferences 306 field include user preferences associated with the functions of the navigation system 100. User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations). User preferences may, for example, relate to preferred destinations (e.g., previously visited destinations), preferred routes to destinations (e.g., routes previously used to travel to particular locations), preference for participation in re-routing services (e.g., whether the user has opted-in to participation in re-routing services), preferred times for re-routing (e.g., during the weekday, but not during the weekend), and allowable travel time differences for re-routing (e.g., a travel time difference between a current or primary route and an alternative route).")

Regarding claim 6, the combination of Glasgow and Stolfus teaches the method of providing interactive traffic controls as discussed above in claim 1, including receiving and interpreting user preferences. However, Glasgow does not explicitly teach notable element that includes an indication that the first vehicle should remain within  a set distance from a second identified vehicle.
Stolfus teaches wherein the at least one notable element includes an indication that the first vehicle should remain within a set distance from a second identified vehicle (Paragraph [0087], "This association may be based on a location of the communication devices 124A, 124B to one another and/or to the vehicle. The location may include a location of the devices 124A, 124B determined over time. For instance, a family travelling together (even in different vehicles) may share similar device location data over time. In this case, the communication devices 124 of the family may be associated with one another, a family vehicle or vehicles, and/or a group. As provided herein, the location information may be stored in the location information field 808. Additionally or alternatively, the association may be based on a registration of the communication devices 124A, 124B with one another and/or with a vehicle. Registration may include, but is not limited to, near field communications (NFC) registration, Bluetooth® registration, proximity detection, signal detection, and the like.", here the system is determining that a family traveling together in different vehicles should be associated together and stored together in the location field for use in determining routing information of the vehicles).
Glasgow and Stolfus are analogous are as they are both generally related to traffic routing and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include notable element that includes an indication that the first vehicle should remain within a set distance from a second identified vehicle of Stolfus in the method of providing interactive traffic controls including receiving user preferences of Glasgow in order to improve the experience of the user by allowing them to determine features of the route they are going to take (Stolfus, Paragraph [0083], “Moreover, allowing like drivers to drive together can provide harmony in the traffic system 100, enjoyment in driving experience, and decreased chances of subsequent disruptions along the alternative routes.”).

Regarding claim 7, the combination of Glasgow and Stolfus teaches the system as discussed above in claim 1, Glasgow further teaches 
wherein the first customized dynamic traffic control instructions comprise congestion information associated with a vehicle route identified from the refined location and state information (Paragraph [0027], "Additional example embodiments involve detecting traffic disruption events based on vehicle occupant frustration levels. More specifically, in some example embodiments, the navigation system identifies traffic disruption events based on an analysis of input component data obtained from navigation-enabled devices of vehicles near a particular location (e.g., vehicles in the same proximity). Traffic disruption events are events such as accidents, construction road closures, police and speed traps, or road hazards that cause a decrease in the flow of traffic along a particular route and thus, added time delays for occupants of vehicles traveling along those routes.") (Paragraph [0040], “the route determination module 218 determines a travel time associated with each possible route based on route distance and, in some embodiments, traffic information”¸ here the system is using traffic information associated with the first customized traffic control instructions)

Regarding claim 8, the combination of Glasgow and Stolfus teaches the system as discussed above in claim 1, Glasgow further teaches 
wherein the first customized dynamic traffic control instructions comprise information associated with local attractions within an area of an approaching exit relative to a current location of the first vehicle (the specification defines local attractions in [0149] as “information about local attractions (e.g., fueling, dining, shopping, amusement, healthcare, government, religious establishments or scenic locations). The local attractions may be any place that draws visitors by providing something of interest.“) (Paragraph [0026], "In instances in which the detour suggestion includes an alternative destination, the detour suggestion may further include a monetary incentive such as a coupon that is applicable to a brick-and-mortar retail location corresponding to the alternative destination") (Paragraph [0106], "At operation 910, the re-routing module 204 identifies a nearby retail location. More specifically, the re-routing module 204 identifies a retail location within a certain distance of the current location of the vehicle.", here the system is determining a potential detour suggestion from the first customized dynamic traffic control instructions by identifying a retail location nearby the current location associated with the first dynamic traffic control instructions this is interpreted as including an approaching exit and presenting information about that location in the form of a coupon).

Regarding claim 9, the combination of Glasgow and Stolfus teaches the system as discussed above in claim 1, Glasgow further teaches 
receiving, by the interactive traffic control device from a traffic management server, information associated with the first customized dynamic traffic control instructions (Paragraph [0035], " FIG. 1 also illustrates a third party application 124 executing on the third party server 108 that may offer information or services to the navigation server 110 or to users of the mobile device 106. For example, the third party application 124 may be associated with any organization that conducts transactions with or provide services to users of the mobile device 106 such as a network-based marketplace. In some embodiments, the incentives provided to vehicle occupants may be redeemed or otherwise used with the third party application 124.") (Paragraph [0029], “As shown, the navigation system 100 includes the navigation service 104 in communication with a mobile device 106 and a third party server 108 over the network 102. The navigation service 104 communicates and exchanges data with entities within the navigation system 100 that pertain to various functions and aspects associated with the navigation system 100 and its users.”, here the system is transmitting and receiving information about the route and instructions from a third party server).

Regarding claim 10, Glasgow teaches a method of providing interactive traffic controls comprising
a transceiver (Fig 15, item 1564, Communication, includes multiple components that could be interpreted as a transceiver)
and a processor coupled to the dynamic road sign display and the transceiver and configured with processor executable instructions to perform operations comprising (Fig 15, item 1510, Processors and item 1516, Instructions)
receiving, via the transceiver (Paragraph [0024], “a navigation-enabled device in communication with a navigation server over a network”)
refined location (Paragraph [0025], "Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles)")
and state information associated with a first vehicle on a roadway (here the specification defines state data in [0031] as “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information.”) (Paragraph [0063], "User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations).")
determining at least one notable element in the refined location and state information (here the specification defines notable element in [0162] “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination.”) (Paragraph [0041], "The detour suggestions provided by the re-routing module 204 may include an alternative route to the destination location or a route to an alternative destination.")
determining, for the first vehicle, first customized dynamic traffic control instructions and second customized dynamic traffic control instructions for the first vehicle based on the refined location and state information (Paragraph [0039], "The routing engine 202 is responsible for providing routes to navigation-enabled devices (e.g., mobile device 106) to aid in navigating vehicles from their current location to the destination location. To this end, the routing engine 202 includes a location tracking module 216 for monitoring locations of navigation-enabled devices, and a route determination module 218 for selecting routes.",  here the system is using the route determination module to determine one or more routes/instructions for the vehicle or vehicles) (Paragraph [0042], “The re-routing module 204 may select alternative routes that are different than the primary route of the vehicle as determined by the routing engine 202, which, in some instances, may be the current route of the vehicle. In this way, the re-routing module 204 seeks to route vehicles along routes other than the routes with the shortest determined travel times, which are typically the routes most frequented by vehicles.”¸ here the system is shown to be able to determine second instructions for vehicle)
determining whether the first customized dynamic traffic control instructions conflict with the at least on notable element (the specification further defines a notable element as “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate” in paragraph [0162]) (Paragraph [0040], "The route determination module 218 uses the determined location of the navigation-enabled device along with a destination location identifier (e.g., an address) to determine possible routes from the current location of the navigation-enabled device to the destination location. The destination location identifier may be received as user input entered via an interface provided by the interface module 200 or may be obtained from a location history field of an associated user account record.”, here the system is determining first dynamic traffic control instructions using a notable element in the form in a current location so that the dynamic traffic control instructions do not conflict with the determined notable element)
determining whether the second customized dynamic traffic control instructions conflict with the at least one notable element (the specification further defines a notable element as “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate” in paragraph [0162]) (Paragraph [0041], "The re-routing module 204 is responsible for re-routing vehicles to control traffic flow … the re-routing module 204 may proactively provide detour suggestions to users who have opted into participation in re-routing services.", here the system is determining whether the routing instructions conflicts with the route preferences set by the user in the form of opt in criteria)
transmitting the first customized dynamic traffic control instructions to an in-vehicle display of the first vehicle in response to determining the first customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0029], “The navigation service 104 communicates and exchanges data with entities within the navigation system 100 that pertain to various functions and aspects associated with the navigation system 100 and its users. These data exchanges may include transmitting, receiving (communicating), and processing data to, from, and regarding content and users of the navigation system 100.”¸here the navigation system is capapble of receiving information such as dynamic traffic control instructions and displaying that information using the interface module to display the information)
However Glasgow does not explicitly teach a dynamic road sign display and a processor coupled to the dynamic road sign display and the transceiver and wherein transmitting the customized dynamic traffic control instructions includes generating the customized dynamic traffic control instructions as visible instructions on a dynamic road sign display that is located near the roadway and is remote from the first vehicle.
Stolfus teaches a dynamic road sign display (Paragraph [0062], “Traffic monitors 130 can include, but are not limited to, traffic control devices 132 (e.g., traffic lights, adaptive traffic signals, variable speed limit signs, etc.)”)
and a processor coupled to the dynamic road sign display and the transceiver (Claim 20, “A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, perform a method comprising. detecting a traffic condition along a traffic path; determining traffic nodes adjacent to the detected traffic condition; determining a location and number of one or more entities along the traffic path adjacent to the traffic condition; determining, based on the traffic condition and location and number of entities along the traffic path, at least one alternate route for presentation to the one or more entities; determining operational behavior modifications to one or more traffic control devices; providing the at least one alternate route to the one or more entities; and providing the operational behavior modifications to the one or more traffic control devices.”, here the system is claiming a processor that is communicating/coupled to one or more traffic control devices)
and transmitting the second customized dynamic traffic control instructions to a dynamic road sign display in response to determining the second customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is transmitting customized traffic control instructions to a variable speed limit sign/dynamic road sign display near the roadway so the sign can display the visible instructions in order to reroute a vehicle, this same process would be applicable using the second customized instructions generated above in Glasgow by the re-routing system after the rerouting system has determined that the instruction do not conflict with a notable element)
wherein the second customized dynamic traffic control instructions are configured to cause the dynamic road sign display to generate the second customized dynamic traffic control instructions as visible instructions (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is generating the customized traffic control instructions on a display of a variable speed limit sign/dynamic road sign display near the roadway and remote to the vehicle so the sign can display the changed speed limit or reroute as visible instructions)
on the dynamic road sign coincident with a display of the first customized dynamic traffic control instructions on the in-vehicle display (Paragraph [0104], “The traffic management module 108 may then present the at least one alternate route to the one or more entities (step 1028). It is anticipated that the presentation of the alternate route may be provided via a communication device 124 associated with an entity and as described above. Additionally or alternatively, the presentation of the at least one alternate route may be provided by road signs, adaptive traffic signals, variable speed limit signs, website, and/or other informational display.”, here the system is displaying instructions to one or more entities/vehicles which can  be provided by a communication device in a vehicle in addition to road signs)
wherein the dynamic road sign display is located near the roadway and is remote from the first vehicle (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is generating the customized traffic control instructions on a display of a variable speed limit sign/dynamic road sign display near the roadway and remote to the vehicle so the sign can display the changed speed limit or reroute as visible instructions).
Glasgow and Stolfus are analogous are as they are both generally related to traffic routing and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a dynamic traffic control device and a processor coupled to the dynamic road sign display and the transceiver and transmitting the customized dynamic traffic control instructions to a dynamic road sign and generating the customized dynamic traffic control instructions as visible instructions of Stolfus in the method of providing interactive traffic controls including receiving user preferences of Glasgow in order to improve the safety of the road way for all road users and improve the road user experience by reducing congestion and the turbulence they experience (Stolfus, Paragraph [0084], “For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”).

Regarding claim  11, claim 11 is similar in scope to claim 2 and therefore is rejected under similar rationale.

Regarding claim  12, claim 12 is similar in scope to claim 3 and therefore is rejected under similar rationale.

Regarding claim 14, claim 14 is similar in scope to claim 5 and therefore is rejected under similar rationale.

Regarding claim 15, claim 15 is similar in scope to claim 6 and therefore is rejected under similar rationale.

Regarding claim 16, claim 16 is similar in scope to claim 7 and therefore is rejected under similar rationale.

Regarding claim 17, claim 17 is similar in scope to claim 8 and therefore is rejected under similar rationale.

Regarding claim 18, claim 18 is similar in scope to claim 9 and therefore is rejected under similar rationale.

Regarding claim 19, Glasgow teaches
a nontransitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a process of an interactive traffic control device to perform operations comprising (Paragraph [0133], "Specifically, FIG. 15 shows a diagrammatic representation of the machine 1500 in the example form of a computer system, within which instructions 1516 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine 1500 to perform any one or more of the methodologies discussed herein may be executed.")
receiving (Paragraph [0024], “a navigation-enabled device in communication with a navigation server over a network”)
refined location (Paragraph [0025], "Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles)")
and state information associated with a first vehicle on a roadway (here the specification defines state data in [0031] as “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information.”) (Paragraph [0063], "User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations).")
determining at least one notable element in the refined location and state information (here the specification defines notable element in [0162] “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate”) (Paragraph [0041], "The detour suggestions provided by the re-routing module 204 may include an alternative route to the destination location or a route to an alternative destination.")
determining for the first vehicle, first customized dynamic traffic control instructions and second customized dynamic traffic control instructions for the first vehicle based on the refined location and state information (Paragraph [0039], "The routing engine 202 is responsible for providing routes to navigation-enabled devices (e.g., mobile device 106) to aid in navigating vehicles from their current location to the destination location. To this end, the routing engine 202 includes a location tracking module 216 for monitoring locations of navigation-enabled devices, and a route determination module 218 for selecting routes.",  here the system is using the route determination module to determine one or more routes/instructions for the vehicle or vehicles) (Paragraph [0042], “The re-routing module 204 may select alternative routes that are different than the primary route of the vehicle as determined by the routing engine 202, which, in some instances, may be the current route of the vehicle. In this way, the re-routing module 204 seeks to route vehicles along routes other than the routes with the shortest determined travel times, which are typically the routes most frequented by vehicles.”¸ here the system is shown to be able to determine second instructions for vehicle)
determining whether the first customized dynamic traffic control instructions conflict with the at least on notable element (the specification further defines a notable element as “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate” in paragraph [0162]) (Paragraph [0040], "The route determination module 218 uses the determined location of the navigation-enabled device along with a destination location identifier (e.g., an address) to determine possible routes from the current location of the navigation-enabled device to the destination location. The destination location identifier may be received as user input entered via an interface provided by the interface module 200 or may be obtained from a location history field of an associated user account record.”, here the system is determining first dynamic traffic control instructions using a notable element in the form in a current location so that the dynamic traffic control instructions do not conflict with the determined notable element)
determining whether the second customized dynamic traffic control instructions conflict with the at least one notable element (the specification further defines a notable element as “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate” in paragraph [0162]) (Paragraph [0041], "The re-routing module 204 is responsible for re-routing vehicles to control traffic flow … the re-routing module 204 may proactively provide detour suggestions to users who have opted into participation in re-routing services.", here the system is determining whether the routing instructions conflicts with the route preferences set by the user in the form of opt in criteria)
transmitting the first customized dynamic traffic control instructions to an in-vehicle display of the first vehicle in response to determining the first customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0040], “The routing engine 202 may work in conjunction with the interface module 200 to provide a display of the primary route in a map display presented on the navigation-enabled device. “) (Paragraph [0029], “The navigation service 104 communicates and exchanges data with entities within the navigation system 100 that pertain to various functions and aspects associated with the navigation system 100 and its users. These data exchanges may include transmitting, receiving (communicating), and processing data to, from, and regarding content and users of the navigation system 100.”¸here the navigation system is capapble of receiving information such as dynamic traffic control instructions and displaying that information using the interface module to display the information).
However Glasgow does not explicitly teach wherein transmitting the customized dynamic traffic control instructions includes generating the customized dynamic traffic control instructions as visible instructions on a dynamic road sign display that is located near the roadway and is remote from the first vehicle.
Stolfus teaches 
transmitting the second customized dynamic traffic control instructions dynamic road sign display in response to determining the second customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is transmitting customized traffic control instructions to a variable speed limit sign/dynamic road sign display near the roadway so the sign can display the visible instructions in order to reroute a vehicle, this same process would be applicable using the second customized instructions generated above in Glasgow by the re-routing system after the rerouting system has determined that the instruction do not conflict with a notable element)
wherein the second customized dynamic traffic control instructions are configured to cause the dynamic road sign display to generate the second customized dynamic traffic control instructions as visible instructions (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is generating the customized traffic control instructions on a display of a variable speed limit sign/dynamic road sign display near the roadway and remote to the vehicle so the sign can display the changed speed limit or reroute as visible instructions)
on the dynamic road sign coincident with a display of the first customized dynamic traffic control instructions on the in-vehicle display (Paragraph [0104], “The traffic management module 108 may then present the at least one alternate route to the one or more entities (step 1028). It is anticipated that the presentation of the alternate route may be provided via a communication device 124 associated with an entity and as described above. Additionally or alternatively, the presentation of the at least one alternate route may be provided by road signs, adaptive traffic signals, variable speed limit signs, website, and/or other informational display.”, here the system is displaying instructions to one or more entities/vehicles which can  be provided by a communication device in a vehicle in addition to road signs)
wherein the dynamic road sign display is located near the roadway and is remote from the first vehicle (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is generating the customized traffic control instructions on a display of a variable speed limit sign/dynamic road sign display near the roadway and remote to the vehicle so the sign can display the changed speed limit or reroute as visible instructions).
Glasgow and Stolfus are analogous are as they are both generally related to traffic routing and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmitting the customized dynamic traffic control instructions to a dynamic road sign and generating the customized dynamic traffic control instructions as visible instructions of Stolfus in the method of providing interactive traffic controls including receiving user preferences of Glasgow in order to improve the safety of the road way for all road users and improve the road user experience by reducing congestion and the turbulence they experience (Stolfus, Paragraph [0084], “For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”).

Regarding claim 20, claim 20 is similar in scope to claim 2 and therefore is rejected under similar rationale.

Regarding claim 21, claim 21 is similar in scope to claim 3 and therefore is rejected under similar rationale.

Regarding claim 23, claim 23 is similar in scope to claim 5 and therefore is rejected under similar rationale.

Regarding claim 24, claim 24 is similar in scope to claim 6 and therefore is rejected under similar rationale.

Regarding claim 25, claim 25 is similar in scope to claim 7 and therefore is rejected under similar rationale.

Regarding claim 26, claim 26 is similar in scope to claim 8 and therefore is rejected under similar rationale.

Regarding claim 27, claim 27 is similar in scope to claim 9 and therefore is rejected under similar rationale.

Regarding claim 28, Glasgow teaches a method of providing interactive traffic controls comprising
means for receiving (Paragraph [0024], “a navigation-enabled device in communication with a navigation server over a network”)
refined location (Paragraph [0025], "Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles)")
and state information associated with a first vehicle on a roadway (here the specfication defines state data in [0031] as “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information.”) (Paragraph [0063], "User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations).")
means for determining at least one notable element in the refined location and state information (here the specification defines notable element in [0162] “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate”) (Paragraph [0041], "The detour suggestions provided by the re-routing module 204 may include an alternative route to the destination location or a route to an alternative destination.")
means for determining, for the first vehicle, first customized dynamic traffic control instructions and second customized dynamic traffic control instructions for the first vehicle based on the refined location and state information (Paragraph [0039], "The routing engine 202 is responsible for providing routes to navigation-enabled devices (e.g., mobile device 106) to aid in navigating vehicles from their current location to the destination location. To this end, the routing engine 202 includes a location tracking module 216 for monitoring locations of navigation-enabled devices, and a route determination module 218 for selecting routes.",  here the system is using the route determination module to determine one or more routes/instructions for the vehicle or vehicles) (Paragraph [0042], “The re-routing module 204 may select alternative routes that are different than the primary route of the vehicle as determined by the routing engine 202, which, in some instances, may be the current route of the vehicle. In this way, the re-routing module 204 seeks to route vehicles along routes other than the routes with the shortest determined travel times, which are typically the routes most frequented by vehicles.”¸ here the system is shown to be able to determine second instructions for vehicle)
means for determining whether the first customized dynamic traffic control instructions conflict with the at least on notable element (the specification further defines a notable element as “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate” in paragraph [0162]) (Paragraph [0040], "The route determination module 218 uses the determined location of the navigation-enabled device along with a destination location identifier (e.g., an address) to determine possible routes from the current location of the navigation-enabled device to the destination location. The destination location identifier may be received as user input entered via an interface provided by the interface module 200 or may be obtained from a location history field of an associated user account record.”, here the system is determining first dynamic traffic control instructions using a notable element in the form in a current location so that the dynamic traffic control instructions do not conflict with the determined notable element)
means for determining whether the second customized dynamic traffic control instruction conflict with the at least one notable element (the specification further defines a notable element as “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination … indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions. For example, if the user preferences indicate” in paragraph [0162]) (Paragraph [0041], "The re-routing module 204 is responsible for re-routing vehicles to control traffic flow … the re-routing module 204 may proactively provide detour suggestions to users who have opted into participation in re-routing services.", here the system is determining whether the routing instructions conflicts with the route preferences set by the user in the form of opt in criteria)
means for transmitting the first customized dynamic traffic control instructions to an in-vehicle display of the first vehicle in response to determining the first customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0040], “The routing engine 202 may work in conjunction with the interface module 200 to provide a display of the primary route in a map display presented on the navigation-enabled device. “) (Paragraph [0029], “The navigation service 104 communicates and exchanges data with entities within the navigation system 100 that pertain to various functions and aspects associated with the navigation system 100 and its users. These data exchanges may include transmitting, receiving (communicating), and processing data to, from, and regarding content and users of the navigation system 100.”¸here the navigation system is capapble of receiving information such as dynamic traffic control instructions and displaying that information using the interface module to display the information) 
However Glasgow does not explicitly teach wherein transmitting the customized dynamic traffic control instructions includes generating the customized dynamic traffic control instructions as visible instructions on a dynamic road sign display that is located near the roadway and is remote from the first vehicle.
Stolfus teaches 
and means for transmitting the second customized dynamic traffic control instructions a dynamic road sign display in response to determining the second customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is transmitting customized traffic control instructions to a variable speed limit sign/dynamic road sign display near the roadway so the sign can display the visible instructions in order to reroute a vehicle, this same process would be applicable using the second customized instructions generated above in Glasgow by the re-routing system after the rerouting system has determined that the instruction do not conflict with a notable element)
wherein the second customized dynamic traffic control instructions are configured to cause the dynamic road sign display to generate the second customized dynamic traffic control instructions as visible instructions (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is generating the customized traffic control instructions on a display of a variable speed limit sign/dynamic road sign display near the roadway and remote to the vehicle so the sign can display the changed speed limit or reroute as visible instructions)
on the dynamic road sign coincident with a display of the first customized dynamic traffic control instructions on the in-vehicle display (Paragraph [0104], “The traffic management module 108 may then present the at least one alternate route to the one or more entities (step 1028). It is anticipated that the presentation of the alternate route may be provided via a communication device 124 associated with an entity and as described above. Additionally or alternatively, the presentation of the at least one alternate route may be provided by road signs, adaptive traffic signals, variable speed limit signs, website, and/or other informational display.”, here the system is displaying instructions to one or more entities/vehicles which can  be provided by a communication device in a vehicle in addition to road signs)
wherein the dynamic road sign display is located near the roadway and is remote from the first vehicle (Paragraph [0084], “In some embodiments, the traffic management module 108 may communicate with a traffic control device 132 (e.g., traffic light, adaptive traffic signals, variable speed limit signs, etc.) or central management system to prevent a possible traffic condition 224. For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”, here the system is generating the customized traffic control instructions on a display of a variable speed limit sign/dynamic road sign display near the roadway and remote to the vehicle so the sign can display the changed speed limit or reroute as visible instructions).
Glasgow and Stolfus are analogous are as they are both generally related to traffic routing and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmitting the customized dynamic traffic control instructions to a dynamic road sign and generating the customized dynamic traffic control instructions as visible instructions of Stolfus in the method of providing interactive traffic controls including receiving user preferences of Glasgow in order to improve the safety of the road way for all road users and improve the road user experience by reducing congestion and the turbulence they experience (Stolfus, Paragraph [0084], “For instance, the traffic management module 108 may reduce the speed limit displayed to variable speed limit signs along the traffic path 204, or send a request to the central management system or other controller, to prevent an accident. As another example, the traffic management module 108 may reroute entities before reaching the point where traffic turbulence was detected.”).

Claim 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow (US-20170184409) in view of Stolfus (US-20150319093) and further in view of Todasco (US-20190120654).

Regarding claim 4, the combination of Glasgow and Stolfus teaches the method of providing interactive traffic controls as discussed above in claim 1, including receiving and interpreting user preferences. However, Glasgow does not explicitly teach wherein the at least one notable element includes an indication that a user does not want to be presented with advertisements.
Todasco teaches a system and method for traffic control of multiple users including processing user data wherein the at least one notable element includes an indication that a user does not want to be presented with advertisements (Paragraph [0025], "In this regard, one or more users or entities may request that route selection criteria be set to avoid particular locations, areas, or routes.") (Paragraph [0049], "User information and/or preferences for advertisements or other objects of interest may therefore be used by routing application 130 to determine a travel route when travelling to the destination endpoint selected by user 102.", here the system is teaching that a user may select route selection criteria for a route and those selection criteria can include preferences for advertisements this in interpreted to include a preference for a route without advertisements).
Glasgow and Todasco are analogous are as they are both generally related to traffic routing and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an indication that a user does not want to be presented with advertisements in Todasco in the method of providing interactive traffic controls including receiving user preferences of Glasgow in order to improve the experience of the user by allowing them to determine features of the route they are going to take (Todasco, Paragraph [0026], “A user may also request that particular travel routes be de-emphasized based on a route traveled by the user. For example, if the user wishes to sightsee in a particular portion of a city, the user may request that that area be de-emphasized in the route selection criteria … Moreover, user information and/or preferences may also be used to deselect or deemphasize particular routes, for example, based on a driving record, age, driving experience, or other factors that may cause a particular travel route to be dangerous or non-preferred for the user.”).

Regarding claim 13, claim 13 is similar in scope to claim 4 and therefore is rejected under similar rationale.

Regarding claim 22, claim 22 is similar in scope to claim 4 and therefore is rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662